  Case 18-00734       Doc 25     Filed 02/05/19 Entered 02/05/19 12:25:51          Desc Main
                                   Document     Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CENTRAL GROCERS, INC., et al.,      )               Chapter 7
                        Debtors.    )
____________________________________)               Case No. 17-13886
HOWARD B. SAMUELS,                  )               (Jointly Administered)
solely as chapter 7                 )
trustee of the estates of CENTRAL   )               Hon. Pamela S. Hollis
GROCERS, INC., et al.,              )
                        Plaintiff,  )
v.                                  )               Adversary No. 18-00734
JAMES J. CASACCIO, THOMAS J.        )
CASACCIO, LEAMINGTON FOODS,         )
INC., CASACCIO BROTHERS, INC.,      )
MARKET FRESH, INC., and MARKET      )
FRESH NORTH, INC.                   )
                        Defendants. )


  STIPULATION TO AMEND AFFIRMATIVE DEFENSES AND TIME TO ANSWER

       Now comes the Plaintiff, Howard B. Samuels, solely in his capacity as Chapter 7 trustee

for the bankruptcy estates of Central Grocers, Inc. et al., and Defendants, James J. Casaccio,

Thomas J. Casaccio, Market Fresh, Inc., and Market Fresh North, Inc., through their respective

attorneys and stipulate to the following:

   1. Defendants, James J. Casaccio, Thomas J. Casaccio, Market Fresh, Inc., and Market Fresh

       North, Inc. shall amend their affirmative defenses by February 21, 2019.

   2. Plaintiff, Howard B. Samuels, solely in his capacity as Chapter 7 trustee for the bankruptcy

       estates of Central Grocers, Inc. et al. shall have until March 14, 2019 to respond to

       Defendants’ amended affirmative defenses.
  Case 18-00734     Doc 25     Filed 02/05/19 Entered 02/05/19 12:25:51       Desc Main
                                 Document     Page 2 of 2


Dated: February 5, 2019

                                               Respectfully submitted,

/s/Mark D. Roth                                /s/ Leo Oppenheimer
Mark D. Roth                                   Leo B. Oppenheimer (admitted pro hac vice)
Roth Fioretti LLC                              Eric D. Madden (admitted pro hac vice)
311 South Wacker Drive                         J. Benjamin King (admitted pro hac vice)
Suite 2470                                     REID COLLINS & TSAI LLP
Chicago, Illinois 60606                        1601 Elm Street,
(312) 922-6262 (T)                             42nd Floor Dallas, TX 75201
(312) 922-7747 (F)                             (214) 420-8900 (T)
mark@rothfioretti.com                          (214) 420-8909 (F)
                                               loppenheimer@rctlegal.com
Attorney for James J. Casaccio,                emadden@rctlegal.com
Thomas J. Casaccio, Market Fresh, Inc.,        bking@rctlegal.com
And Market Fresh North, Inc.
                                               Special Litigation Counsel to Howard B.
                                               Samuels, Chapter 7 Trustee for the estates of
                                               Central Grocers, Inc., Strack and Van Til
                                               Super Market, Inc. and SVT, LLC
